Citation Nr: 1209824	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1985 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A hearing before a hearing officer at the RO was conducted in March 2008.  Unfortunately, a malfunction in the recording system resulted in an incomplete transcript.  The Veteran resultantly was informed of this and provided another opportunity to give testimony, and he opted for a hearing at the RO before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  He had this hearing in September 2009 before the undersigned Veterans Law Judge.  A Transcript of the proceeding is of record.  At the outset of the hearing, the Veteran withdrew his claim for service connection for sinusitis.  38 C.F.R. § 20.204 (2009).

In a subsequent February 2010 decision the Board reopened the claim that remained, for an acquired psychiatric disorder, on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits (i.e., on a de novo basis), the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  This additional development especially included obtaining more specific information concerning the Veteran's alleged stressors, and trying to independently verify the occurrence of these claimed events, and having him undergo a VA compensation examination for a medical nexus opinion regarding the etiology of his acquired psychiatric disorder, inclusive of PTSD, but particularly in terms of the likelihood it is related to his military service - and, in the case of his PTSD, to a confirmed stressor in service.

Still further development is required before deciding the claim, however, so the Board is again remanding the claim to the RO via the AMC.


REMAND

The Veteran claims that he developed an acquired psychiatric disorder, inclusive of PTSD, as a result of traumatic incidents ("stressors") he experienced while serving in the U.S. Marine Corps.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has a diagnosis of depressive disorder as well as the required DSM-IV diagnosis of PTSD.  His VA treatment reports from 2001 to 2006 show he received ongoing clinical evaluation and group therapy for an acquired psychiatric disorder inclusive of PTSD.  Since the record contains the required diagnosis of an acquired psychiatric disorder, including of PTSD, which, according to Cohen, was presumably in accordance with DSM-IV criteria both in terms of the adequacy and sufficiency of the stressors claimed, the first requirement for establishing entitlement to service connection has been satisfied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying, however, that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, resolution of his claim turns instead on whether is current mental illness - whether considering the diagnosis of PTSD or depressive disorder, is related or attributable to his military service, and particularly to any of the stressors he alleges to have occurred during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As concerning the diagnosis of PTSD, the Veteran is claiming the following incidents in service as stressors precipitating the onset of this condition:

1) that he had guard detail for a plane crash site in Southern California in 1987 (claimed alternately as March 1987 and September 1987).  In her April 2006 report, Dr. B.R. specifically attributes the Veteran's PTSD to witnessing the plane crash victims;

2) that he put out a truck fire en route to Fallon, Nevada, in approximately July 1988;

3) that he was falsely prosecuted, incarcerated, and demoted for fighting in the barracks while on duty in September or October 1989.


In February 2010 the Board remanded the claim to provide the Veteran another opportunity to give more specific information concerning these three incidents that he alleges occurred in service and caused his PTSD.  The Board also requested that a search be made of Camp Pendleton's base logs for evidence of any involvement by him in guarding or recovery of the site of a February 14, 1987, helicopter crash in Trabuco Canyon for the three days following this incident to determine whether he was assigned to any duties involving the recovery of the victims or the wreckage, transporting equipment or personnel to or from the crash site, or with guarding the site.

Unfortunately, his response on remand did not provide the necessary level of detail and information to conduct additional searches to verify the occurrence of these claimed events.  And there is a June 2010 memorandum in the file to this effect.

Nevertheless, in furtherance of these remand directives, the AMC obtained Internet information from the National Transportation Safety Board (NTSB), and other sources, regarding aircraft crashes occurring at or around Camp Pendleton in 1987.  A VA compensation examination then was performed in August 2010 by a clinical psychologist, and an addendum obtained in July 2011.

The VA compensation examiner initially indicated after examining the Veteran in August 2010 that his bipolar disorder and history of alcohol and cannabis abuse complicates his diagnostic picture.  He has a long history of mood disturbance and history of substance abuse problems dating after his discharge from the military.  He is currently successfully treated by psychotropic medications and, as several symptoms of PTSD are also shared by bipolar disorder and substance abuse, this examiner indicated it is difficult to completely tease apart separately which symptom is primarily attributable to PTSD, bipolar disorder or substance abuse.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, in this circumstance, 38 C.F.R. §§ 3.102 and 4.3 require that VA resolve this doubt in the Veteran's favor and, in effect, presume that all symptoms are part and parcel of one collective disability).  It is also difficult, added this examiner, to completely ascertain whether alcohol/cannabis abuse is secondary to PTSD and bipolar disorder, or vice versa.  Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

But there is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, 
a non-willful misconduct, service-connected disability.  Though in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

So if it is established that the Veteran's history of alcohol and drug (cannabis) abuse is secondary to his psychiatric disorder, and in turn that his psychiatric disorder is the result of his military service, then service connection would not be precluded for the alcohol and drug (cannabis) abuse because it would be shown to be due to a non-willful misconduct service-connected disability.  If on the other hand, however, the converse is shown to be true, then service connection for the alcohol and drug (cannabis) abuse would be precluded.


The August 2010 VA compensation examiner goes on to acknowledge that the Veteran's report (referring to his self-recounted history) and records suggest that it could be at least as likely as not that the symptoms he presents with are due to PTSD.  However, added this examiner, review of the claims file (C-file) and medical record indicates there remain questions about whether the Veteran's claimed in-service stressors are confirmed.  There are noted inconsistencies in his self report and C-file reports, such as confirmation of fatal marine airplane crash and whether reports of trauma experiences obtained while incarcerated in the military brig qualify for an in-service stressor.  So, in closing, this examiner indicated that, as it is beyond the scope of his expertise to verify or confirm the Veteran's in-service stressors, this examiner was unable to verify that this Veteran's acquired psychiatric disorder is related to a confirmed in-service stressor.

In the July 2011 addendum, when asked to provide further comment, this same examiner explained that C-file review indicates that the Supplemental Statement of the Case (SSOC) from the VA RO dated May 14, 2011, states "there is lack of information required to corroborate stressors associated with the claim for service connection for PTSD".  Therefore, concluded this examiner, since the claimed in-service stressor was not confirmed in the record per the VA RO, it is impossible to ascertain this Veteran's psychiatric disorder is related to his service.

Despite this further development of this claim, there has not been compliance with the Board's remand directives.  In particular, the AMC failed to initiate a search of Camp Pendleton's base logs, which the Board indicated was to be done regardless of whether the Veteran provided any additional information or details on remand regarding his alleged stressors in service.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  But see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (discussing the notion of "substantial", though admittedly not "exact", compliance with a remand directive).  And because of this, another remand is required.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Search Camp Pendleton's base logs for evidence of any involvement by the Veteran in guarding or recovery of the site of a February 14, 1987 helicopter crash in Trabuco Canyon.  Make as many requests as are necessary to obtain these records since they are in the possession of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  End these efforts only if it is concluded these records sought do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  Id.

2.  If, and only if, a search of Camp Pendleton's base logs provides confirmation of the Veteran's claim that he had guard detail for a helicopter crash on February 14, 1987, or other evidence is obtained confirming the occurrence of this or any of his other alleged stressors, return the C-file to the August 2010 VA clinical psychologist, who also provided the July 2011 addendum, and give this examiner  another opportunity to provide the requested opinion concerning whether this or any other confirmed stressor is the reason the Veteran now has PTSD or other mental illness such as bipolar disorder or the history of alcohol and drug abuse.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (another addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the C-file.  If the new examiner believes another examination is necessary to resolve this issue, schedule another VA examination.

3.  Then readjudicate this claim in light of all additional evidence since the most recent SSOC.  If the claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

